DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 103
Claim(s) 1-3, 5-6, 8-11, 14-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coutinho et al. U.S. Patent Application Publication US2019/0121685A1 in view of Engers et al. U.S. Patent 9,542,296 in view of Ma et al. U.S. Patent 9,189,309.
As per claim 1, Coutinho teaches a system for proactive storage device error forecasting, the system comprising: 5at least one processor; and memory including instructions that, when executed by the at least one processor, cause the at least one processor to perform operations to: obtain a set of storage device metrics and a set of other metrics (¶ 0011), wherein the set of storage device metrics include self-monitoring, analysis, and reporting technology signals from storage devices in a cloud computing storage system (¶ 0011-0013); 10generate a feature set including the set of storage device metrics and the set of computing system metrics; perform validation of features of the feature set by evaluating a validation training dataset using the features of the feature set (¶ 0016); create a modified feature set including validated features of the 15feature set; create a storage device failure model using the modified feature set, wherein the storage device failure model determines a probability that a given storage device is likely to fail (¶ 0018-0020); and identify a set of storage devices to produce an indication of storage devices having a high probability of failure, wherein the set of storage devices includes a number of storage devices within the storage device rating range, and wherein a storage device in the set of storage devices is ranked 25based on an evaluation of the storage device using the storage device failure model (¶ 0020), and failover based on the ranking (¶ 0008).  Engers teaches wherein the other set of metrics to include a set of computing system metrics (column 2, lines 32-35) and the set of computing system metrics includes system-level signals from virtual machines with operating system data residing on storage devices in the cloud computing storage system (column 8, lines 36-55) and failover to comprise migrate a virtual machine instance from a first storage device of the set of storage devices to a second storage device of the set of storage devices (column 3, lines 1-7; column 5, lines 65-67).  It would have been obvious to one of ordinary skill in the art to use the process of Engers in the process of Coutinho.  One of ordinary skill in the art would have been motivated to use the process of Engers in the process of Coutinho because Engers teaches the gathering of relevant data to determine a failure prediction model as to yield a result for data failover recovery, an explicit desire of Coutinho.  Ma teaches to determine a storage device rating range by minimization of a cost of 20misclassification of a storage device (column 9, line 59 – column 10, line 24).  It would have been obvious to one of ordinary skill in the art to use the process of Ma in the process of Coutinho.  One of ordinary skill in the art would have been motivated to use the process of Ma in the process of Coutinho because Ma teaches the gathering of relevant data to determine a failure prediction model to yield a result for data recovery, an explicit desire or Coutinho.  
As per claim 2, Coutinho teaches the system of claim 1, the memory further including instructions to: 31WO 2020/000404PCT/CN2018/093768 identify a healthy storage device based on an evaluation of the healthy storage device using the storage device failure model (¶ 0038); determine data of residing on a member storage device of the set of storage devices; and 5migrate the data from the member storage device to the healthy storage device (¶ 0008).  While it is implicit that Coutinho teaches failover, Engers explicitly teaches determine data of a virtual machine residing on a member storage device of the set of storage devices; and 5migrate the data of the virtual machine from the member storage device to the healthy storage device (column 3, lines 1-18, column 10, lines 30-38, wherein the resource can be a VM).   
As per claim 3, Coutinho teaches the system of claim 1, the memory further including instructions to: identify a healthy storage device based on an evaluation of the storage 10device using the storage device failure model (¶ 0038); receive a request to create a new machine; and create data of the new machine on the healthy storage device in lieu of a storage device of the set of storage devices (¶ 0008).  While it is implicit that Coutinho teaches hot swapping, Engers explicitly teaches receive a request to create a new virtual machine; and create data of the new virtual machine on the healthy storage device in lieu of a storage device of the set of storage devices (column 3, lines 1-18, column 10, lines 30-38, wherein the resource can be a VM).   
As per claim 5, Coutinho teaches the system of claim 1, wherein the set of storage device metrics includes self-monitoring, analysis, and reporting technology (S.M.A.R.T.) signals from storage devices in a cloud computing storage system (¶ 0009).
As per claim 6, Coutinho teaches the system of claim 1, wherein the set of computing system metrics includes system-level signals from respective machines with operating system data residing on storage devices in a cloud computing storage system (¶ 0011, wherein the VM is taught by Engers as shown above).
As per claim 8, Coutinho teaches the system of claim 1, wherein the feature set includes a statistical feature used to calculate a statistical value for a window of time included in a dataset (¶ 0024).
As per claim 9, Coutinho teaches a method for proactive storage device error forecasting, the method comprising: obtaining a set of storage device metrics and a set of other system metrics; 25generating a feature set include the set of storage device metrics and the set of computing system metrics; wherein the set of storage device metrics include self-monitoring, analysis, and reporting technology signals from storage devices in a cloud computing storage system; performing validation of features of the feature set by evaluating a validation training dataset using the features of the feature set; creating a modified feature set including validated features of the feature set; 33WO 2020/000404PCT/CN2018/093768 creating a storage device failure model using the modified feature set, wherein the storage device failure model determines a probability that a given storage device is likely to fail; and identifying a set of storage devices to produce an indication of storage devices having a high probability of failure, wherein the set of storage devices includes a number of storage devices within the storage device rating range, and wherein a storage device in the set of storage devices is ranked based on an 10evaluation of the storage device using the storage device failure model, and failover based on the ranking (¶ 0008) (¶ 0011-0013, 0016, 0018-0020, see claim 1 for mapping). Engers teaches wherein the other set of metrics to include a set of computing system metrics (column 2, lines 32-35), and the set of computing system metrics includes system-level signals from virtual machines with operating system data residing on storage devices in the cloud computing storage system (column 8, lines 36-55) and failover to comprise migrate a virtual machine instance from a first storage device of the set of storage devices to a second storage device of the set of storage devices (column 3, lines 1-7; column 5, lines 65-67).  It would have been obvious to one of ordinary skill in the art to use the process of Engers in the process of Coutinho.  One of ordinary skill in the art would have been motivated to use the process of Engers in the process of Coutinho because Engers teaches the gathering of relevant data to determine failure prediction model to yield a result of failover data recovery, an explicit desire of Coutinho.  Ma teaches to determine a storage device rating range by minimization of a cost of 20misclassification of a storage device (column 9, line 59 – column 10, line 24).  It would have been obvious to one of ordinary skill in the art to use the process of Ma in the process of Coutinho.  One of ordinary skill in the art would have been motivated to use the process of Ma in the process of Coutinho because Ma teaches the gathering of relevant data to determine failure prediction model to achieve a result of data recovery, an explicit desire or Coutinho. 
As per claim 10, Coutinho teaches the method of claim 9, further comprising: identifying a healthy storage device based on an evaluation of the healthy storage device using the storage device failure model; (¶ 0038); determine data of residing on a member storage device of the set of storage devices; and 5migrate the data from the member storage device to the healthy storage device (¶ 0008).  While it is implicit that Coutinho teaches failover, Engers explicitly teaches determine data of a virtual machine residing on a member storage device of the set of storage devices; and 5migrate the data of the virtual machine from the member storage device to the healthy storage device (column 3, lines 1-18, column 10, lines 30-38, wherein the resource can be a VM).   
As per claim 11, Coutinho teaches  20the method of claim 9, further comprising: identifying a healthy storage device based on an evaluation of the storage device using the storage device failure model; (¶ 0038); receive a request to create a new machine; and create data of the new machine on the healthy storage device in lieu of a storage device of the set of storage devices (¶ 0008).  While it is implicit that Coutinho teaches hot swapping, Engers explicitly teaches receive a request to create a new virtual machine; and create data of the new virtual machine on the healthy storage device in lieu of a storage device of the set of storage devices (column 3, lines 1-18, column 10, lines 30-38, wherein the resource can be a VM).  
As per claim 14, Coutinho teaches the method of claim 9, wherein the feature set includes a statistical feature used to calculate a statistical value for a window of time included in a dataset (¶ 0024).
As per claim 15, Coutinho teaches at least one non-transitory machine-readable medium including instructions for proactive storage device error forecasting that, when executed by at least one processor, cause the at least one processor to perform operations to: obtain a set of storage device metrics and a set of other system metrics; 25generate a feature set include the set of storage device metrics and the set of computing system metrics; wherein the set of storage device metrics include self-monitoring, analysis, and reporting technology signals from storage devices in a cloud computing storage system; perform validation of features of the feature set by evaluating a validation training dataset using the features of the feature set; create a modified feature set including validated features of the feature set; 33WO 2020/000404PCT/CN2018/093768 create a storage device failure model using the modified feature set, wherein the storage device failure model determines a probability that a given storage device is likely to fail; and identify a set of storage devices to produce an indication of storage devices having a high probability of failure, wherein the set of storage devices includes a number of storage devices within the storage device rating range, and wherein a storage device in the set of storage devices is ranked based on an 10evaluation of the storage device using the storage device failure model, and failover based on the ranking (¶ 0008) (¶ 0011-0013, 0016, 0018-0020, see claim 1 for mapping). Engers teaches wherein the other set of metrics to include a set of computing system metrics (column 2, lines 32-35), and the set of computing system metrics includes system-level signals from virtual machines with operating system data residing on storage devices in the cloud computing storage system (column 8, lines 36-55) and failover to comprise migrate a virtual machine instance from a first storage device of the set of storage devices to a second storage device of the set of storage devices (column 3, lines 1-7; column 5, lines 65-67).  It would have been obvious to one of ordinary skill in the art to use the process of Engers in the process of Coutinho.  One of ordinary skill in the art would have been motivated to use the process of Engers in the process of Coutinho because Engers teaches the gathering of relevant data to determine failure prediction model to yield a result of failover data recovery, an explicit desire of Coutinho.  Ma teaches to determine a storage device rating range by minimization of a cost of 20misclassification of a storage device (column 9, line 59 – column 10, line 24).  It would have been obvious to one of ordinary skill in the art to use the process of Ma in the process of Coutinho.  One of ordinary skill in the art would have been motivated to use the process of Ma in the process of Coutinho because Ma teaches the gathering of relevant data to determine failure prediction model to achieve a result of data recovery, an explicit desire or Coutinho. 
As per claim 16, Coutinho teaches the at least one non-transitory machine-readable medium of claim 15, further comprising instructions that, when executed by at least one processor, cause the at least one processor to perform operations to: identify a healthy storage device based on an evaluation of the healthy storage device using the storage device failure model (¶ 0038); determine data of residing on a member storage device of the set of storage devices; and 5migrate the data from the member storage device to the healthy storage device (¶ 0008).  While it is implicit that Coutinho teaches failover, Engers explicitly teaches determine data of a virtual machine residing on a member storage device of the set of storage devices; and 5migrate the data of the virtual machine from the member storage device to the healthy storage device (column 3, lines 1-18, column 10, lines 30-38, wherein the resource can be a VM).  
As per claim 17, Coutinho teaches the at least one non-transitory machine-readable medium of claim 15, further comprising instructions that, when executed by at least one processor, cause the at least one processor to perform operations to: identify a healthy storage device based on an evaluation of the storage 10device using the storage device failure model (¶ 0038); receive a request to create a new machine; and create data of the new machine on the healthy storage device in lieu of a storage device of the set of storage devices (¶ 0008).  While it is implicit that Coutinho teaches hot swapping, Engers explicitly teaches receive a request to create a new virtual machine; and create data of the new virtual machine on the healthy storage device in lieu of a storage device of the set of storage devices (column 3, lines 1-18, column 10, lines 30-38, wherein the resource can be a VM).
As per claim 20, Coutinho teaches the at least one non-transitory machine-readable medium of claim 15, wherein the feature set includes a statistical feature used to calculate a statistical value for a window of time included in a dataset (¶ 0024).


Allowable Subject Matter
2.	Claims 4, 7, 12-13, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
3.	Applicant's arguments filed 10/7/22 have been fully considered but they are not fully persuasive.
	The newly added matter of migration has overcome the prior USC 101 rejection.
The applicant has amended and has argued that the cited references do not teach “the set of computing system metrics includes system-level signals from virtual machines with operating system data residing on storage devices in the cloud computing storage system.”  The examiner respectfully disagrees.  “System-level signals” are defined in the Specification as “operating system (OS) events.”  Engers teaches the collection of real-time data to include data pertaining to a device using an operating system (column 1, lines 56-60) with metrics and events (column 6, lines 35-60).  The examiner interprets these passages as, at least, implicitly teaching the broad definition of the signals merely being OS event data, which would include any event running an OS based device.
 	The applicant has amended and has argued that the cited references do not teach to ”migrate a virtual machine instance from a first storage device of the set of storage devices to a second storage device of the set of storage devices based on the ranked set of storage devices.”  The examiner respectfully disagrees.  While Coutinho does teach failover that is dependent on ranked health status, he does not explicitly teach wherein the failover is a virtual machine instance.  Engers teaches wherein the data center can include virtual machine instances (column 10, lines 51-61) and the migration of a disk storage of said datacenter to another disk storage (column 5, lines 65-67) and can be based on a health status (column 6, lines 54-57).

Conclusion
4.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113